DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an amendment/argument submitted on 05/13/2021. The applicant amends claims 1 – 3, and 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1 - 9 are rejected under 35 U.S.C. 103 as being unpatentable over Schindler US 2017/0166165 in view of McMahon US 2018/0065545.
As per claim 1,  A door opening and closing device, comprising: 
a door drive unit capable of opening and closing a door with respect to a vehicle body; (Schindler paragraph 0069 discloses, “The preceding list is not a definitive list. The opening and/or closing of the particular object, i.e. the tailgate, sliding door, side door, window, bonnet or
a corresponding sliding roof can preferably take place automatically. Thus, for example, the user of the vehicle can now actively open or close the tailgate of the vehicle by a corresponding gesture. Also the automatic and therefore motor-driven opening and close of a sliding door or side door of the vehicle is possible according to the invention using an assembly module thus equipped.”)
a detection means for detecting a subject present in an approach area set around the door; (Schindler paragraph 0006 discloses, “An assembly module according to the invention for a motor vehicle is fitted with an optical sensor system which is suitable [0007] a) for monitoring a detection region lying outside the motor vehicle in order to determine the proximity of a user, [0008] b) for measuring the distance to the user within the detection region and [0009] c) in the case of identifying the user in a predefined actuation region within the detection region, triggering a signal for performing an action on the motor vehicle.”)
a measurement unit that measures a distance from the detection means to the subject based on a detection result of the detection means; (Schindler paragraph 0006 discloses, “An assembly module according to the invention for a motor vehicle is fitted with an optical sensor system which is suitable [0007] a) for monitoring a detection region lying outside the motor vehicle in order to determine the proximity of a user, [0008] b) for measuring the distance 
a determination unit that determines whether the subject has stopped in the approach area based on a measurement result of the measurement unit; (Schindler paragraph 0010 discloses,
 “According to the invention, the detection region is further subdivided into a smaller actuation region. Thus, two stages of identification of the user are possible. On the one hand, the approach of the user is determined by permanent monitoring of the detection region. Within the detection region a more accurate monitoring can now take place which in particular is only performed selectively when a user has been identified in the detection region.”)
a setting unit that sets a location of a trigger zone within the approach area when the determination unit determines that the subject has stopped in the approach area, the location of the trigger zone being set based on a distance from the detection means to the stopped subject measured by the measurement unit at the time the determination unit determines that the subject has stopped in the approach area; (McMahon paragraph 0040 teaches, “The user 24 then leaves his or her foot stationary and/or makes a motion for a required period of time needed to initiate opening of the rear liftgate 14, 114.”) and (Schindler paragraph 0098 discloses, “If the user 10 initially enters into the far zone 24, the optical sensor system 30 determines that an object is located in the far zone 24.  The optical sensor system 30 further checks whether the object has a predefined size.  If the object has the predefined size and the object enters into the near zone 23 of the detection region 150, from a measurement of the distance of the object from an optical sensor 50 in the near zone 23 it is additionally concluded whether the object approaches the optical sensor.”) and 

Schindler discloses an assembly for a motor vehicle liftgate to include a near and far zone that initiate the automatic opening and closing. Schindler does not disclose whether an object is stopped within the near or far zone. McMahon teaches whether an object is stopped within the near or far zone. Therefore, at the time of filing it would have been obvious to one of ordinary skill in the art to incorporate the teachings of McMahon et.al. into the invention of Schindler. Such incorporation is motivated by the need to ensure appropriate and safe operation of the opening and closing feature.
As per claim 2, The door opening and closing device according to claim 1, wherein the setting unit sets a trigger position within the trigger zone based on the distance from the detection means to the stopped subject measured by the measurement unit at the time the determination unit determines that the subject has stopped in the approach area. (McMahon paragraph 0040 teaches, “The user 24 then leaves his or her foot stationary and/or makes a motion for a required period of time needed to initiate opening of the rear liftgate 14, 114.”) and (Schindler paragraph 0098 discloses, “If the user 10 initially enters into the far zone 24, the optical sensor system 30 determines that an object is located in the far zone 24.  The optical sensor system 30 further checks whether the object has a predefined size.  If the object has the predefined size and the object enters into the near zone 23 of the detection region 150, from a measurement of the 
As per claim 3, The door opening and closing device according to claim 2, wherein the trigger position is an intermediate position of the distance from the detection means to the stopped subject measured by the measurement unit at the time the determination unit determines that the subject has stopped in the approach area. (McMahon paragraph 0040 teaches, “The user 24 then leaves his or her foot stationary and/or makes a motion for a required period of time needed to initiate opening of the rear liftgate 14, 114.”) and (Schindler paragraph 0098 discloses, “If the user 10 initially enters into the far zone 24, the optical sensor system 30 determines that an object is located in the far zone 24.  The optical sensor system 30 further checks whether the object has a predefined size.  If the object has the predefined size and the object enters into the near zone 23 of the detection region 150, from a measurement of the distance of the object from an optical sensor 50 in the near zone 23 it is additionally concluded whether the object approaches the optical sensor.”)
As per claim 4, The door opening and closing device according to claim 1, comprising: 
a light-display means for performing optical display; (Schindler paragraph 0022 discloses, “Thus, for example, a display element can adopt several illumination states. In one of the illumination states such a display element can emit light having a constant brightness.”)
a display drive unit capable of changing a display position displayed by the light-display means; (Schindler paragraph 0026 discloses, “It may also be helpful for the user that the position of the actuation region and/or the length of the actuation duration is variable.”) and 
a display control unit that controls the display drive unit so as to change the display position in accordance with the trigger zone set by the setting unit. (Schindler paragraph 
As per claim 5, The door opening and closing device according to claim 4, wherein the display control unit sets the display position in the trigger zone. (Schindler paragraph 0016 discloses, “A detection region in the sense of the present invention is a region next to or outside the vehicle which suggests a desired subsequent action by the user with a high probability. For example, such a detection region can be disposed behind the vehicle and indicate an action with reference to the tailgate, e.g. the desire to open the tailgate. It is further possible that a corresponding detection region is formed next to the vehicle, e.g. in the region of the vehicle doors or the rear doors, in particular in the region of a sliding door. In such a case, the entry of the user into this detection region would with a high probability indicate a wish to actuate the corresponding door.”)
As per claim 6, The door opening and closing device according to claim 1, comprising a light-display means for performing optical display in a set position under the vehicle body. (Schindler paragraph 0022 discloses, “Thus, for example, a display element can adopt several illumination states. In one of the illumination states such a display element can emit light having a constant brightness.”)
As per claim 7, The door opening and closing device according to claim 2, further comprising a light-display means for performing optical display in a set position under the vehicle body, (McMahon paragraph 0036 teaches, “the indicator 128 used to notify the user 24, 
wherein the trigger position is an intermediate position of a distance between a stopped position of the subject and a display position by the light-display means. (McMahon paragraph 0040 teaches, “The user 24 then leaves his or her foot stationary and/or makes a motion for a required period of time needed to initiate opening of the rear liftgate 14, 114.”) and (Schindler paragraph 0040 discloses, “The user 24 then places his or her foot under or near the lighted indicator 28, 128.  Once the foot is detected, the indicator 28, 128 flashes and optionally an audible tone can be made by the system 10, 110 or another component of the vehicle 12, 112 to indicate the presence of the foot.”)
As per claim 8, The door opening and closing device according to claim 1, wherein 
the detection means includes: 
a first detection means having a first detection range where the subject can be detected, and a second detection means having a second detection range where the subject can be detected, the approach area is set by the first detection range and the second detection range, in this approach area, an operation section where a part of the first detection range and a part of the second detection range are overlapped is set, and the control means drives the door drive unit when determining that the subject has made a set movement in the operation section by a measurement result of the measurement unit based on a detection result of the first detection means and the second detection means. (Schindler paragraph 0006 discloses, “An assembly module according to the invention for a motor vehicle is fitted with an optical sensor system which is suitable [0007] a) for monitoring a detection region lying outside the motor vehicle in order to determine the proximity of a user, [0008] b) for measuring the distance to the 
As per claim 9, The door opening and closing device according to claim 1, comprising a matching means for performing key authentication of an electronic key via wireless communication when the control means determines that a subject has entered the approach area based on a detection result of the detection means. (Schindler paragraph 0094 discloses, “Since the optical sensor system 30 identifies that a user 10 is approaching the motor vehicle 1, and in the case of identifying the user 10 in the detection region 150, a signal for starting an authentication check is triggered, the user need not be active to initiate the authentication 

Response to Arguments
Applicant's arguments filed 05/13/2021 have been fully considered but they are not persuasive. Applicant’s first argument is focused on the creation of a trigger zone. However, the art of record Schindler discloses in paragraph 0098 the setting of a near and far zone which is the functional equivalent of the claimed trigger zone. The user enters in the far zone which initiates the system that scans the approaching person. Then feature of whether the user is stopped is taught by the new art of record, McMahon, that teaches the features of the user’s foot being stopped. The claim refers to an object that is stopped, which is inferred to be a user’s foot as the specification defines a user’s foot in paragraph 0040. Therefore, the current art or record makes obvious the claimed invention. 
The applicant’s second argument is the trigger zone distance from a measurement unit is based on the subject stopped in the approach zone. The distance of the art of record is significant to create a near and far zone. The claim does not specify with particularity what the distance actually constitutes i.e. meters or feet. It is inferred the measurement unit is somewhere on the vehicle and measuring a range from it. The art of record performs the same function of measuring a distance from the vehicle to have two zones where different operations are initiated one the object is in those respective zone. Thus the art of record makes obvious of a sensor that measures an arbitrary distance that then scans whether an object is stationary thus initiating the operations of the system. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425.  The examiner can normally be reached on M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER D PAIGE/Examiner, Art Unit 3661